—Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered September 29, 1999, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s ineffective assistance claims rest largely upon *118factual assertions dehors the record which he made in his unsuccessful post-conviction motions to vacate the judgment pursuant to CPL 440.10. However, since leave to appeal to this Court was denied, these assertions are not properly before this Court (People v Williams, 266 AD2d 97). To the extent that the existing record permits review, it establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Concur — Tom, J. P., Andrias, Lerner, Saxe and Buckley, JJ.